United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, GOLDEN VALLEY
ANNEX, Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2216
Issued: September 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 13, 2007 and January 15, 2008 merit decisions denying her
claim for a January 18, 2006 employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on January 18, 2006.
FACTUAL HISTORY
On February 27, 2006 appellant, then a 34-year-old rural mail carrier, filed a traumatic
injury claim alleging that she sustained a work-related injury due to a vehicular accident on
January 18, 2006. She indicated that a vehicle lost control on the highway and hit her vehicle

resulting in broken bones in both legs and amputation of her left leg.1 Appellant’s supervisor,
Erica Parrino, stated on the claim form that appellant’s claimed injury did not occur in the
performance of duty because she “was on her way to work, not at work.” She asserted that
appellant was traveling 65 miles per hour in a 55-mile per hour zone.
A police accident report indicates that the accident occurred on State Route 14 just south
of its intersection with Barrel Springs Road. Appellant lived at 1253 East Avenue J in Lancaster,
CA, (about three miles away from State Route 14) and her duty station was located at 26541-B
Ruether Avenue in Saugus, CA (about four miles from State Route 14). Appellant had traveled
just over a quarter of the way from her home to her duty station when the accident occurred on
State Route 14.2 The employing establishment has not contested that appellant was commuting
between her home and duty station at the time of her accident.
In a March 7, 2006 letter, Ms. Parrino stated that appellant’s claimed injury did not occur
during her scheduled work period because she was required to report for duty at 7:30 a.m. and
the accident occurred at 7:33 a.m. when she was approximately 40 miles away from her work
station. She asserted that, in order for a rural mail carrier to be covered for a claimed injury, she
must be driving to and from work in the vehicle she normally uses to deliver mail. Appellant
was using her SUV, a GMC Jimmy, without informing management that she was using this
vehicle. Ms. Parrino asserted that she had never observed appellant using the GMC Jimmy and
stated that she had not reported that her privately-owned Jeep, the delivery vehicle of record, was
not working. She indicated that the Jeep was parked in the space at the Golden Valley Annex
where it always was parked and that appellant had a duty to remove the vehicle if it was not
working. Moreover, the GMC Jimmy was not insured as a work vehicle under a commercial
policy.
The record contains a January 18, 2006 California traffic collision report in which
California Police Officer McKee indicated that appellant’s GMC Jimmy was involved in an
accident with another vehicle at 7:33 a.m. on January 18, 2006 while she was driving on the
Antelope Valley Freeway. Officer McKee stated that a vehicle which was traveling out of
control hit another vehicle which in turn hit appellant’s vehicle.3 Appellant submitted
photographs which purported to show her Jeep in a parking lot on the employing establishment’s
premises.

1

Appellant indicated that the accident occurred at 7:30 a.m. The form listed her regular work hours as 7:30 a.m.
to 4:00 p.m. She was driving her privately-owned GMC Jimmy, a kind of sport utility vehicle (SUV).
2

The employing establishment indicated that appellant was 40 miles from her duty station at the time of the
accident but she actually was about 30 miles away.
3

Officer McKee indicated that appellant had been driving 60 to 65 miles per hour on a road with a 55-mile per
hour speed limit. He did not explain the basis for this determination.

2

In a March 20, 2006 decision, the Office denied appellant’s claim that she sustained an
injury in the performance of duty on January 18, 2006. It indicated that the employing
establishment had provided convincing evidence challenging her claim and stated:
“The accident occurred at 7:33 a.m., approximately 40 miles from your duty
station. Your agency reported you were late for work at the time of the accident
and you had previously been consulted about reporting for work on time. As a
rural route carrier, you would be covered to and from work driving a designated
work vehicle. You were driving your POV [privately-owned vehicle] and not the
designated vehicle, a Jeep. Your boyfriend reported the designated vehicle was
not working and you were using your POV; however, you did not report the
designated vehicle inoperable and that you were using another vehicle. The U.S.
Postal Service report[ed] that[,] if the designated vehicle was inoperable, you
were responsible [for] removing the vehicle from the U.S. Postal Service parking
lot. Photos were received indicating your Jeep was parked in the U.S. Postal
Service parking lot.”
Appellant submitted statements of two coworkers. In an April 3, 2006 statement, Daniel
Doppke stated that he observed appellant using her Chevrolet Blazer to deliver her mail route.4
He noted, “The use of her Chevrolet Blazer for mail delivery was on a daily basis as her ‘postal
Jeep’ has been in need of repair for many months.” In another April 3, 2006 statement, John
Wittner indicated that he had worked with appellant for almost a year and noted that when he
first started working with her she was using her Chevrolet Blazer to deliver mail. Appellant
attempted to have her Jeep fixed once but it broke down on her after using it only one day, thus
causing her to use her Blazer for the rest of the year. He stated, “As far as I know she has always
used her Blazer to deliver the mail on her route. Even when I subbed in this office two years
ago.”
Appellant requested a review of the written record by an Office hearing representative.
In a July 14, 2006 decision, the Office hearing representative affirmed the Office’s March 20,
2006 decision finding that appellant did not sustain an injury in the performance of duty on
January 18, 2006. The Office hearing representative stated that appellant was injured on her way
to work given that she was required to report for duty at the Golden Valley Annex by 7:30 a.m.
but noted that the police report established that the accident occurred at 7:33 a.m. about 40 miles
from where she was supposed to report for duty.
In a January 10, 2007 reconsideration request letter, appellant, through her attorney
Daniel Goodkin, made reference to a Board case which indicated that when the employee as part
of her job is required to bring her own car, truck, or motorcycle for use during his working day,
the trip to and from work is by that alone embraced with the course of employment.
Mr. Goodwin indicated that on January 18, 2006 appellant was on her way to work in a GMC
Jimmy she was using as her work vehicle and therefore the GMC Jimmy must be considered her

4

It should be noted that a Chevrolet Blazer is similar in appearance to a GMC Jimmy.

3

work vehicle. He asserted that this fact was supported by the statements of coworkers and
customers.5
In a March 8, 2007 decision, the Office affirmed its July 14, 2006 decision. Regarding
the reasons for denying appellant’s claim, the Office stated:
“The issue here is not that witnesses observed the claimant delivering mail in her
private SUV or that she used her personal vehicle. The Office acknowledges that
the claimant delivered mail in her personal vehicle and that witnesses support her
claim. We also acknowledge that the claimant’s own personal vehicle was
involved in an accident. We consider these items to be factual. The issue is
merely the fact that the claimant should have notified her employer that her
government[-]issued vehicle used for delivering mail was unserviceable and
could not be driven…. However, the evidence presented is insufficient to
substantiate that the claimant followed procedures in notifying her employer that
her work vehicle could not be driven and needed to request a replacement vehicle
or entertain other viable options.”
Appellant submitted numerous medical reports concerning the treatment of her leg
injuries, including reports regarding the amputation of her left leg below the knee. Mr. Goodkin
continued to provide arguments which were similar to those previously provided. The record
was supplemented to contain portions of the employing establishment’s handbook for
employees.6
In a September 13, 2007 decision, the Office affirmed its March 8, 2007 decision. It
stated that in order for a rural letter carrier to be covered, the employee must be driving to and
from work in the vehicle she normally uses to deliver mail, but indicated that appellant was in
her SUV when the accident occurred. The Office stated that rural carriers have the responsibility
to notify management if they are using a different vehicle to deliver mail, but indicated that there
was no evidence to establish that appellant provided this notification.7
Appellant submitted a statement in which Katherine Krell, an employing establishment
employee, stated that management never questioned her or required her to sign forms when she
switched back and forth between personal and agency vehicles to deliver mail. In an October 11,
2007 reconsideration request, Mr. Goodkin indicated that appellant was covered by the Act
because she intended to deliver mail in her GMC Jimmy on January 18, 2008. In a
5

On April 12, 2006 Mr. and Mrs. James Corane indicated that appellant regularly delivered mail to them in a
personally-owned beige SUV. On April 4, 2006 Vanessa Nicholas indicated that she came to the Golden Valley
Annex in 2005 and witnessed appellant using her Chevrolet Blazer when delivering the mail.
6

Section 171.51a of the handbook provided that rural mail carriers are considered to be in the performance of
duty for purposes of the Federal Employees’ Compensation Act when driving their own vehicle between their home
and the post office and between the post office and their home provided that the records indicate that the employing
establishment required the carrier to furnish the vehicle.
7

The Office also indicated that appellant failed in her duty to remove her inoperable Jeep from the agency
premises.

4

November 19, 2007 letter, Ms. Parrino indicated that records showed that appellant often used
agency vehicles to deliver mail in addition to her personal vehicles. She asserted that Ms. Krell
was not familiar with the operations of the Golden Valley Annex.
In a January 15, 2008 decision, the Office affirmed its September 13, 2007 decision. The
Office indicated if appellant had driven her officially-designated Jeep to work on January 18,
2006 she would have been covered. It noted, however, that on the date in question, her Jeep was
already at the employing establishment’s premises at the time of the accident.
LEGAL PRECEDENT
The Act8 provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”9 The
phrase “sustained while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”10 The phrase “in the course of employment” is recognized as
relating to the work situation, and more particularly, relating to elements of time, place and
circumstance. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in the master’s business, at a place where he
may reasonably be expected to be in connection with the employment and while he was
reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.”11 This alone is not sufficient to establish entitlement to benefits for compensability.
The concomitant requirement of an injury “arising out of the employment” must be shown, and
this encompasses not only the work setting but also a causal concept, the requirement being that
the employment caused the injury.12 In order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.13

8

5 U.S.C. §§ 8101-8193.

9

5 U.S.C. § 8102(a).

10

Charles Crawford, 40 ECAB 474, 476-77 (1989).

11

Mary Keszler, 38 ECAB 735, 739 (1987).

12

Eugene G. Chin, 39 ECAB 598, 602 (1988).

13

See id.

5

It is a well-settled principle of workers’ compensation law that where the employee as
part of her job is required to bring her own car, truck, or motorcycle for use during her working
day, the trip to and from work is by that alone embraced with the course of employment.14
The Board has held that the mere act of disobedience of a rule or an order does not
necessarily place an employee outside the sphere of her employment so that she loses the
benefits of the Act. When misconduct involves a prohibited overstepping of the boundaries
defining the ultimate work to be done by a claimant, the prohibited act is outside the course of
employment. However, when misconduct involves a violation of regulations or prohibitions
relating to methods of accomplishing that ultimate work, the act remains within the course of
employment. Violations of express prohibitions relating to incidental activities, such as seeking
personal comfort, as distinguished from activities contributing directly to the accomplishment of
the main job, are an interruption of the course of employment.15
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged, and whether it is reasonably incidental to the
employee’s work assignment or whether it represents such a departure from the work assignment
that the employee becomes engaged in personal activities unrelated to his or her employment.16
The standard to be used in determining whether an employee has deviated is that, in addition to a
person taking a “somewhat roundabout route” or not taking the most direct route between the
place of origin and the point of destination, it must be shown that the deviation was “aimed at
reaching some specific personal objective.”17
ANALYSIS
On February 27, 2006 appellant, a rural mail carrier, filed a traumatic injury claim
alleging that she sustained a work-related injury due to a vehicular accident on January 18, 2006.
The evidence reveals that appellant was driving to work in her privately-owned GMC Jimmy
when the accident occurred at about 7:30 a.m. on that date.18

14

J.E., 59 ECAB __ (Docket No. 07-814, issued October 2, 2007); Ronda J. Zabala, 36 ECAB 166, 171 (1984).
The Board notes that in order to find that an employing establishment requires use of a private vehicle it is not
necessary to find that use of such a vehicle has been made absolutely mandatory by the employing establishment.
Rather, reference is made to the practice of the employing establishment and the usefulness of engaging private
vehicles to carry out work duties. See J.E. It should be noted that it is a common practice for rural mail carriers to
use their own vehicles to deliver mail and Office procedure has addressed this circumstance. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6c (August 1992).
15

See Thomas E. Keplinger, 46 ECAB 699 (1995); Conrad R. Debski, 44 ECAB 381 (1993).

16

Thomas E. Keplinger, 46 ECAB 699, 706 (1995).

17

Dannie G. Frezzell, 40 ECAB 1291, 1294 (1989). The Board has also stated that a deviation from an
employment trip for personal reasons, that is, one aimed at reaching some specific personal objective, takes an
employee out of the course of employment until he returns to the route of the business trip unless the deviation is so
insubstantial that it may be disregarded. Juan Antonio Bonilla, 37 ECAB 598, 600-01 (1986).
18

Appellant’s regular work hours were 7:30 a.m. to 4:00 p.m.

6

The Board has held that where the employee as part of her job is required to bring her
own car, truck, or motorcycle for use during her working day, the trip to and from work is by that
alone embraced with the course of employment.19 Several witness statements show that
appellant had been using her GMC Jimmy to deliver mail on her rural mail route.20 The
employing establishment has not contested that appellant had been using her GMC Jimmy to
deliver mail in the days leading up to and including January 18, 2006.21
The Board also finds that the accident occurred at a place where appellant was reasonably
expected to be in that it occurred on a direct commuting route between her home and her duty
station. The accident occurred on State Route 14 just over a quarter of the way from her home in
Lancaster, CA, to her duty station in Saugus, CA. Appellant lives about three miles from State
Route 14 in Lancaster, CA, and her duty station is located about four miles from State Route 14
in Saugus, CA. Her travel by State Route 14 served as a primary direct commuting route
between the two points. The employing establishment did not contest that appellant had deviated
from her usual commute between her home and duty station at the time of her accident.
Therefore, this is not a case in which the employee took a geographical deviation from the work
assignment such that she would have been engaged in personal activities unrelated to her
employment.22
Given that at the time of the January 18, 2006 accident appellant was on her way to work
in her GMC Jimmy and intended to use it that day to deliver mail, the Board finds that her injury
on that date occurred in the performance of duty. Appellant’s injury occurred within the period
of her employment, at a place where she was reasonably expected to be, and while she was
engaged in activities which were incidental to her employment as a rural mail letter carrier.
Moreover, the employment requirement of appellant using her vehicle to get to work gave rise to
the injury.23
In contesting appellant’s claim, the employing establishment argued that her injury did
not occur in the performance of duty because the GMC Jimmy she was driving on January 18,
2006 was not her officially “designated” mail delivery vehicle. The employing establishment
asserted that a Jeep, which also was privately owned by appellant, was her designated vehicle.
Appellant had indicated that she could not use her Jeep because it required repairs and the
employing establishment asserted that she did not report this fact to management. The
employing establishment argued that these actions constituted violations of agency policy and
19

See supra note 14 and accompanying text.

20

Several witness indicated that appellant had been driving a Chevrolet Blazer. However, it should be noted that
a Chevrolet Blazer is similar in appearance to a GMC Jimmy and the witnesses likely confused the two vehicle
makes.
21

The Board notes that it can be found in the present case that the employing establishment “required” the use of
private vehicles within the meaning of Board precedent. It is a common practice for rural mail carriers to use their
own vehicles to deliver mail as the U.S. Postal Service has found this practice useful in carrying out the delivery of
mail. See supra note 14.
22

See supra notes 16 and 17 and accompanying text.

23

See supra notes 11, 12 and 13 and accompanying text.

7

took appellant out of the performance of duty.24 In denying her claim, the Office advanced this
argument as the primary reason for finding appellant not in the performance of duty.
The Board has held that the mere act of disobedience of a rule or an order does not
necessarily place an employee outside the sphere of her employment so that she loses the
benefits of the Act. When misconduct involves a prohibited overstepping of the boundaries
defining the ultimate work to be done by a claimant, the prohibited act is outside the course of
employment. However, when misconduct involves a violation of regulations or prohibitions
relating to methods of accomplishing that ultimate work, the act remains within the course of
employment.25
Assuming that appellant violated agency policy regarding the designation of her work
vehicle,26 her actions related to the method of accomplishing her work and did not constitute an
interruption or deviation from the course of her federal employment. Therefore, appellant was
not taken out of the performance of duty because she drove her GMC Jimmy and not her Jeep.
The Board finds that appellant sustained an injury in the performance of duty on
January 18, 2006. The case is remanded to the Office to determine the nature of the injury
sustained on January 18, 2006 and any resultant entitlement to disability compensation and
medical benefits.
CONCLUSION
The Board finds that appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on January 18, 2006.

24

The employing establishment made reference to sections of its handbook for employees. It indicated that if
appellant had used her Jeep on January 18, 2006 she would have been covered under the Act.
25

See supra note 15 and accompanying text.

26

The Board notes that it is not clear that such a violation occurred in the present case. The Office also suggested
that appellant’s claim was denied because she was speeding at the time of her accident. The police officer who first
reached the accident scene after the accident stated that appellant had been driving 60 to 65 miles per hour on a road
with a 55-mile per hour speed limit. The officer did not explain the basis for this determination and there is no other
evidence of record regarding the speed that appellant was traveling. Moreover, the Office did not present Board
precedent showing that exceeding the speed limit by such a degree would take appellant out of the performance of
duty under the circumstances of the present case.

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 15, 2008 and September 13, 2007 decisions are reversed and the case remanded to the
Office for further proceedings consistent with this decision of the Board.
Issued: September 25, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

